Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the folded-plane state as recited in claim 1 (see the 112 1st and 2nd paragraph sections below for details, it is unclear from the drawings and description whether the shown shape is meant to represent a folded-plane state and so this is not clearly shown in the drawings); the substrate material layer is provided with a 25second storage opening on a lower surface of the substrate material layer, a shielding material layer is disposed at the second storage opening and configured to shield the second storage opening, and the shielding material layer is fixed to the substrate material layer as recited in claims 5 and 13-14 (for clarity, FIG. 6 is purported to show such, but it is unclear what portion is the opening, where and how 140 is connected, how 140 allows access to the opening, etc, and so this subject matter is not actually shown in the drawings) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claim 1  
	The claim refers to a “folded-plane state” which is mentioned in the specification, but no detail is provided as to what the scope of this phrase is or what it means, or how to produce a folded-plane state as claimed. As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1
	The scope of the phrases “first storage region” and “second storage region” is unclear, noting that these regions do not in and of themselves serve as storage, but appear to merely provide walls of a storage structure.
	It is unclear what it means for the structure to be in a “folded-plane” state, whether this requires that the structure be folded down to form a plane, be a “folded” sheet or similar structure (i.e. a curved plane similar to that shown in the drawings), if it must be a plane with a single fold, if it must include gussets, if the sheet or similar planar structure being curved/folded around an arm or similar structure is sufficient to make it a “folded-plane state” or if this phrase has some other scope. It is noted that it is unclear from the specification whether the structure shown in the drawings is the folded-plane state or if it represents the expanded condition holding an article. It is noted that the drawing structure does not appear to be folded, and looks similar to a planar elastic sheet/structure tautly securing an object.
in an elastically stretched state and attached to the first-type accompanying article” encompasses being “attached” via the elastic gripping the article in the cavity, if it requires some sort of interior fastening structure to provide such attachment, if it encompasses functionally use with an article having an attachment structure (e.g. a pin or the like), or if it has some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 5-6 and 13-14  
	It is unclear whether the “second storage opening” must be associated with the “second storage cavity”, or if the two can be unrelated. For example, as to claim 5, it is unclear whether the claim encompasses a separate (e.g. third) storage cavity and a storage opening into it that cavity which can be considered a “second storage opening”, noting that claim 1 does not require a storage opening into the second storage cavity.
	It is unclear whether the material/layer being “provided with” an opening requires that the opening be through the material, or if it encompasses an opening being formed on and/or in part by the material (e.g. an opening of a pocket located on the layer). 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 7 and 15  
The phrase “a connecting strap and a fixing strap which are formed by extending along two sides of the arm band body respectively” does not make sense. For the purposes of Examination on the merits, Examiner takes it to mean “a connecting strap and a fixing strap are formed which extend along two sides of the arm band body respectively”.
With Respect to Claim 9  

	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 10  
	The phrase “, band comprising” is unclear, noting the lack of “the” or “a” or similar terms to indicate what it requires/references. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-15 
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2006/0010578 to Kane (Kane). Kane discloses:
With Respect to Claim 1  
A sports arm band, comprising an arm band body, wherein the arm band body comprises a substrate material layer (2), a first material layer (flat material of 3) and a second material layer (flat material of 4 or 5); wherein the substrate material layer comprises a first storage region (area behind 3 or alternately that area as well as portions of 2 above, below, and to either side of it) and a second storage region (area behind 4 or 5 or or alternately that area as well as portions of 2 above, below, and to either side of it) which 5are disposed adjacent to 
	Alternately, as to the storage regions being adjacent, it would have been obvious to move the pockets to be closer together to make it easier to quickly access both pockets and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04), and/or to enlarge one or both pockets such that they are closer together in order to accommodate larger articles/provide more storage space, 
With Respect to Claim 2  
The sports arm band of claim 1, further comprising a sealing structure (zipper 6) mounted at the first storage opening and configured to seal the first storage opening.  
With Respect to Claim 3  
The sports arm band of claim 2, wherein the sealing structure is a zipper structure or a lock 20catch structure (it is a zipper structure), and configured to connect the substrate material layer to the first material layer ([0022], FIG. 1 or 2).  
With Respect to Claim 5  
The sports arm band of claim 1, wherein the substrate material layer is provided with a 25second storage opening (opening of 5 closed by zipper 6) on a lower surface of the substrate material layer (i.e. it is on the portion facing the user which is considered the lower surface), a shielding material layer (the waterproof zipper is a shielding material layer to the extent broadly claimed) is disposed at the second storage opening and configured to shield the second storage opening (it shields it as it seals the opening/prevents objects or water from entering or leaving it), and the shielding material layer is fixed to the substrate material layer (it is fixed to it as this is how zippers work, one portion is fixed on each adjacent layer of material).  
	Alternately, Kane discloses at [0011] the use of a closure flap instead of a zipper and the closure flap is a shielding material layer, and is fixed to the substrate material (i.e. in order to provide a waterproof closure, the closure flap must attach/be fixed to the substrate material in some fashion).
With Respect to Claim 6  
The sports arm band of claim 1, wherein the second material layer (flat material of 4 or 5) is provided with a second storage opening (opening closed by zipper 6), a shielding material layer (waterproof zipper 6 or closure flap per [0011]) is disposed at the second storage opening and 30configured to shield the second storage opening, and the shielding material layer is fixed to the second material layer (as this is how zippers operate, attaching to each adjacent material layer or alternately in order to provide a waterproof closure, the closure flap must attach/be fixed to the substrate material in some fashion).  
With Respect to Claim 7  
The sports arm band of claim 1, further comprising: a connecting strap and a fixing strap which are formed by extending along two sides of the arm band body respectively (the portion of 2 that extends beyond 5 and beyond 4 on each end are respectively a connecting strap or fixing strap as claimed), and a fixing structure (7/8) configured to connect the connecting strap to the fixing strap, 5wherein the connecting strap is fixedly connected to the fixing strap through the fixing structure.  
  With Respect to Claim 9  
The sports arm band of claim 1, wherein the first storage region and the second storage region are arranged in parallel in a longitudinal direction of the sport arm band, and the first storage opening is configured to face towards the second storage region (inasmuch as the pouch can be folded so as to do so).  
With Respect to Claim 13  

With Respect to Claim 14  
The sports arm band of claim 2, wherein the second material layer is provided with a second storage opening (opening closed by zipper 6 or other closure mechanisms per [0011]), a shielding material layer is disposed at the second storage opening and configured to shield the second storage opening, and the shielding material layer is fixed to the 30second material layer (as this is how zippers operate, by attaching to adjacent materials, or as the closure flap must attach to the second material layer in order for the closure to be waterproof).  
With Respect to Claim 15  
The sports arm band of claim 2, further comprising: a connecting strap and a fixing strap which are formed by extending along two sides of the arm band body respectively (the portion of 2 that extends beyond 5 and beyond 4 on each end are respectively a connecting strap or fixing strap as claimed), and a fixing structure (7/8) configured to connect the connecting strap to the fixing strap, 5wherein the connecting strap is fixedly connected to the fixing strap through the fixing structure.
Claims 4, 7-8, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kane as applied to claim 1, 2, or 4 above, and further in view of U.S. Patent #9,351,551 to Morgan (Morgan).
With Respect to Claim 4  
The sports arm band of claim 1, and using the pocket formed by the second material layer to hold an electronic device/cell phone, but does not disclose wherein the second material layer is a touchable mirror surface with a transparent characteristic, or the second material layer is provided with a light-transmitting touch film.  
	However, Morgan discloses a similar pocket formed from a second material layer (349) that is a light-transmitting touch film ([0057] discloses that it is transparent and allows use of a touch screen through the material which indicates or clearly renders obvious such film) in order to allow a user to use the device in the pocket while it is worn.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Morgan, to form the second material layer as/with a light-transmitting touch film as taught by Morgan, in order to allow a user to use a cell phone or similar electronic device with a touch screen while it is in the pocket.
With Respect to Claims 7-8 and 15  
As to claim 8, the sports arm band of claim 7, but does not disclose wherein the fixing structure comprises a loop strip and a hook strip that are separately fixed on an upper surface of the fixing strap, wherein the hook strip is arranged adjacent to a free end of the fixing strap; the connecting strap is provided with 10a connecting opening, the hook strip is capable of passing through the connecting opening together with the fixing strap and then being bonded with the loop strip.  

It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Morgan, to replace the hook and loop ends of the strap with an arm strap having a ring/opening and hook and loop fastener as taught by Morgan/as claimed, in order to provide a stronger connection less prone to breaking, to make it easier to attach and detach one handed (as the hook and loop connection requires grasping each end while the ring allows one hand to tighten), and/or as a mere substitution of one art known fastening mechanism for another.

With Respect to Claim 11  
The sports arm band of claim 4, and the use of the second material layer to form a pocket for holding an electronic device/phone, but does not disclose wherein the second material layer is further provided with an earphone hole, and the earphone hole is configured for an earphone cable to pass through.  
However, Morgan discloses forming a similar electronic device/phone holding pocket with an earphone hole (36 or 343), and the earphone hole is configured for an earphone cable to pass through (Col. 4 lines 62-65 or Col. 7 lines 57-67 and 8 line 1-2).  
With Respect to Claim 12 
20=	 	The sports arm band of claim 2, wherein the second material layer is a touchable mirror surface with a transparent characteristic, or the second material layer is provided with a light-transmitting touch film (see the rejection of claim 4 above for details).  
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kane as applied to claim 1 above, and further in view of U.S. Patent #6,568,574 to Jones (Jones).
  With Respect to Claim 9  
As an alternative to the rejection above using Kane alone, Jones discloses forming a similar armband with a pouch having an opening facing towards one of the connection structures of the band. 
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kane as applied to claim 1 above, and further in view of U.S. Patent Publication #2003/0222109 to Weiss (Weiss).
With Respect to Claim 10  
15	
The sports arm band of claim 1, but does not disclose the band further comprising a plurality of supporting layers, wherein the plurality of supporting layers are fixed on a lower surface of the arm band body and arranged at intervals.  
However, Weiss discloses a similar arm mounting structure comprising a plurality of supporting layers (projections 16, they are disclosed as integrally molded/formed, but it is Examiner’s position that they can be characterized as integrally molded additional layers to the extent claimed), wherein the plurality of supporting layers are fixed on a lower surface of the arm band body and arranged at intervals (FIG. 2) in order to form air canals to allow air flow and enhance user comfort ([0021]).  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Weiss, to add a plurality of supporting layers to the Kane band in order to form projections arranged at intervals as taught by Weiss (for clarity, either integrally molded/formed or adding additional layers of the same or different materials .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734